Order entered September 14, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00966-CV

               BAYLOR SCOTT & WHITE HEALTH, ET AL., Appellants

                                             V.

                   PATRICK ROUGHNEEN, M.D., ET AL., Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-14053

                                         ORDER
       Before the Court is appellants’ September 12, 2018 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to September 26, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE